December 15, 2011




                                   JUDGMENT

                      The Fourteenth Court of Appeals

                             OTIS BYRD, JR., Appellant

NO. 14-11-00711-CV                      V.

  DEUTSCHE BANK NATIONAL TRUST COMPANY, AS TRUSTEE FOR THE
 POOLING AND SERVICING AGREEMENT DATED AS OF 4/1/07 SECURITIZED
  ASSET BACKED RECEIVABLES LLC TRUST 2007-BR2 MORTGAGE PASS-
          THROUGH CERTIFICATES, SERIES 2007-BR2, Appellee
                       ____________________

      Today the Court heard its own motion to dismiss the appeal from the judgment
signed by the court below on August 2, 2011. Having considered the motion and found it
meritorious, we order the appeal DISMISSED.
      We further order that all costs incurred by reason of this appeal be paid by OTIS
BYRD, JR.
      We further order this decision certified below for observance.